Carpinello, J. (concurring in part and dissenting in part).
In my opinion, the $2,000 civil penalty imposed in this case is so disproportionate to the offense as to shock one’s sense of fairness; therefore, I respectfully dissent on this issue (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]). It is uncontroverted that the actual cost of the subject dinner was $150 and that persons or entities who purchased tickets at prices in excess of that amount were entitled to a charitable tax deduction for the difference. Indeed, the whole purpose of the event was to raise funds for the nonprofit New York City Transit Museum.
Moreover, even if petitioner accepted the ticket under circumstances which constituted a violation of the Public Officers Law, my review of the record supports the conclusion that he did so unintentionally, partially at the encouragement of his supervisor and with the intent of aiding his employer. I find no proof whatsoever of any “grave moral turpitude [or] grave injury to the agency involved or to the public weal” sufficient to justify such an obscene fine (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 235 [1974]). I would thus remit the matter to respondent for imposition of a $300 fine (twice the cost of the ticket), a sum more reasonably related to the value of the gift conferred. Adjudged that the determination is confirmed, without costs, and petition dismissed.